Citation Nr: 0213261	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  99-21 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The appellant was in the Pennsylvania Army National Guard 
from February 1968 to October 1973.  He had multiple periods 
of active duty for training (ACDUTRA), including from 
February 6, 1968, to July 8, 1968, from June 12 to June 26, 
1971, and from June 29, 1972, to July 10, 1972.  His last 
period of ACDUTRA was from March 27, 1973, to April 11, 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office and Insurance Center (RO) in 
Philadelphia, Pennsylvania.  

The appellant testified at a videoconference before a 
Decision Review Officer  (DRO) of the RO in January 2000.  
Subsequently, he requested another hearing or videoconference 
before the DRO.  A July 2002 Report of Contact reflects that 
he was informed that the RO was unable to provide a second 
DRO conference and he was offered the opportunity to have a 
hearing before the Board in Washington, DC. or before a 
traveling Member of the Board sitting at Philadelphia, 
Pennsylvania, or a videoconference with the Board.  He then 
waived his right to a Board hearing and asked that his case 
be sent to the Board.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the issue decided herein have been obtained.  

2.  Schizophrenia was not present during any period of 
ACDUTRA and is not etiologically related to ACDUTRA.  




CONCLUSION OF LAW

Schizophrenia was not incurred in or aggravated by ACDUTRA.  
38 U.S.C.A. §§ 101(24), 1110 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.1, 3.6 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  In addition, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations, to include the notice and duty to 
assist provisions, are applicable to the issue on appeal. 

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

The record reflects that the claimant has been informed 
through the Statement of the Case (SOC), correspondence in 
April 2001, and Supplemental SOCs of July 2000 and March 2002 
of the evidence and information necessary to substantiate his 
claims, the evidence and information that he should submit, 
and the assistance that VA would provide in obtaining 
evidence and information in support of the claim.  

The record also reflects that the RO has obtained all 
available pertinent treatment records.  The RO has attempted 
to obtain private clinical records prior to 1980 by 
contacting the appropriate medical facilities, in August 
1998, where such treatment was provided but records prior to 
1980 were not forwarded to VA.  The appellant testified that 
he is receiving Social Security Administration (SSA) benefits 
(page 2 of the transcript of the January 2000 DRO 
videoconference).  However, neither the appellant nor his 
representative has indicated that any SSA records contain 
information or evidence relevant to the present claim.  

Neither the appellant nor the representative has identified 
any outstanding evidence or information that could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information. 

In sum, the facts relevant to this claim have been properly 
developed and no further action is required to comply with 
the provisions of the VCAA or the implementing regulations.  
Accordingly, the Board will address the merits of the 
appellant's claim.

Factual Background

The service medical records (SMRs) reflect that on a 
September 1967 examination for enlistment into the 
Pennsylvania Army National Guard a psychiatric evaluation of 
the appellant was normal.  The report of a June 1968 
examination also reflects that a psychiatric evaluation was 
normal, although in an adjunct medical history questionnaire 
the appellant reported having or having had frequent trouble 
sleeping.  In June 1968 he was seen and treated for back 
pain.  On quadrennial examination in April 1972 a psychiatric 
evaluation was normal.  

On file are extensive private clinical records of treatment 
and multiple periods of hospitalization of the appellant for 
schizophrenia in 1980 and subsequent years. One clinical 
history recorded in 1980 indicates that his first psychiatric 
hospitalization was in 1971.  The clinical histories recorded 
on other occasions only refer to treatment of the appellant 
for psychiatric disability as early as 1975. 

A May 2001 statement from a senior clinician of the Community 
Counseling Services reflects that the appellant was being 
treated for a schizoaffective disorder, bipolar type, which 
was chronic and incurable.  He was considered stable but his 
level of social and occupational functioning appeared to be 
markedly below the level he achieved prior to the onset of 
his illness in 1977.  His treatment had remained unchanged 
since a prior report to VA dated in November 1968.  

At the DRO videoconference in January 2000 the appellant 
indicated, or at least suggested, that he was treated for 
psychiatric disability during his first period of ACDUTRA in 
1968, when he underwent some basic training (page 2).  He 
testified that he had been called up for ACDUTRA in 1972, in 
conjunction with relief efforts required due to local 
flooding (page 3 of that transcript).  He testified that he 
did not believe that he had been treated by a physician for 
psychiatric disability prior to 1980 but also testified that 
after 1972 or 1973 he had been hospitalized and told by 
physicians that he would have to take medication for the rest 
of his life (page 6).  

Analysis

Service connection is warranted for disability resulting from 
disease or injury incurred in or aggravated by active 
military, naval, or air service.  38 U.S.C.A. § 1110 (West 
Supp. 2002). 

A veteran is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 C.F.R. § 3.1(d) 
(West Supp. 2002).  

The term "active military, naval, or air service" includes: 
(1) active duty; (2) any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and (3) 
any period of inactive duty or training (INACDUTRA) during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in the line of duty.  38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West Supp. 2002).  

The information from the service department clearly shows 
that the appellant's service was ACDUTRA and not active duty.  
Thus, veteran status has not yet been established and the 
presumptions afforded veterans are not applicable to the 
appellant's claim.  

The SMRs are negative for any finding or diagnosis of a 
psychiatric disorder.  There was one isolated complaint of 
difficulty sleeping in June 1968 but this was not attributed 
to any psychiatric disorder and, thereafter, on Quadrennial 
examination in April 1972, a psychiatric evaluation was 
normal.  

The evidence shows that the appellant has received extensive 
psychiatric treatment since the mid to late 1970s, after all 
of his periods of ACDUTRA.  While there is one notation of a 
clinical history of his having been hospitalized for 
psychiatric purposes in 1971, there is nothing to indicate 
that this was during his brief 2 weeks of ACDUTRA in June 
1971.  Moreover, this clinical history was recorded in 1980 
and is not otherwise consistent with the other clinical 
histories on file of the appellant's psychiatric treatment 
having begun in the mid to late 1970s.  Similarly, a 
clinician's report to the RO in May 2001 was that the 
appellant's treatment had remained unchanged since that 
clinician's prior report of November 1968.  Clearly, this is 
a typographical error inasmuch as there was no such report in 
1968 because the appellant first filed for VA compensation in 
1997.  Indeed, that clinician specifically reported that the 
onset of the appellant's psychiatric illness was in 1977, a 
date after all of the appellant's periods of ACDUTRA and 
after the alleged 1968 report.  

Lastly, while the appellant has reported having been called 
up for ACDUTRA in 1972, in conjunction with relief efforts 
required due to local flooding, there is nothing indicating 
that his current schizophrenia is in any way connected with 
that period of ACDUTRA.  Moreover, he has not testified or 
alleged otherwise.  Although he has indicated, or at least 
suggested, that he was treated for psychiatric disability 
during his first period of ACDUTRA in 1968, when he underwent 
some basic training, the SMRs reflect only that he was 
treated for a complaint of back pain.  The Board also 
observes that at the January 2000 DRO videoconference he 
testified that he did not believe that he had been treated by 
a physician for psychiatric disability prior to 1980.  This 
is inconsistent with the multiple histories recorded for 
clinical purposes of treatment beginning in the mid to late 
1970s.  The Board can only conclude that the inconsistencies 
in the appellant's statements and testimony are, 
unfortunately, a direct result of his psychosis but, 
nevertheless, this diminishes the probative value of his 
statements and testimony.  

Service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)]. 

The evidence currently of record includes no medical evidence 
of schizophrenia during any period of ACDUTRA and no medical 
evidence of a nexus between the appellant's schizophrenia and 
any period of ACDUTRA.  Therefore, the claim must be denied.  






ORDER

Service connection for schizophrenia is denied.  



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

